Citation Nr: 1743493	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-31 286	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for herniated disc at L4-5, lumbosacral strain, lumbosacral disk disease with limited range of motion and pain.

2.  Entitlement to a compensable evaluation for folliculitis, pubic area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


 

INTRODUCTION

The Veteran had active Army service from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In his substantive appeal of the claims listed on the title page of this decision, the Veteran requested a hearing before the Board as to these claims.  The requested hearing was scheduled to be conducted in September 2014.  The Veteran did not appear for the scheduled hearing.  His request for a hearing before the Board is considered withdrawn.


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, with a cover letter from his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, with an accompanying cover letter from his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


